     Case 2:19-cv-01373-WBS-DMC Document 30 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT DAVID HANSON,                              No. 2:19-CV-1373-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    THOMAS A. FERRARA, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is the unopposed motion to dismiss filed by defendants Ferrara and County of Solano. See

19   ECF No. 26. Defendant City of Fairfield’s opposed motion to dismiss, see ECF No. 13, is

20   addressed by separate findings and recommendations issued herewith.

21                  At the time the action was filed, plaintiff was incarcerated at the Justice Center

22   Detention Facility at 500 Union Avenue in Fairfield, California. See ECF No. 1, pg. 1. On

23   August 5, 2019, plaintiff filed a notice of change of address to 621 Crane Drive in Suison,

24   California. See ECF No. 5. Defendant City of Fairfield served its motion to dismiss on plaintiff

25   at this address on November 13, 2019. See ECF No. 13-3. On January 30, 2020, and February 3,

26   2020, plaintiff filed oppositions to defendant City of Fairfield’s motion to dismiss. See ECF Nos.

27   20 and 21. On these filings, plaintiff listed his address as: 2450 Claybank Road in Fairfield,

28   California. See id. Based on these filings, the Clerk of the Court updated plaintiff’s address.
                                                       1
     Case 2:19-cv-01373-WBS-DMC Document 30 Filed 09/23/20 Page 2 of 2

 1                  Defendants Ferrara and County of Solano served their motion to dismiss on April

 2   8, 2020, on plaintiff at this address. See ECF No. 26-3. On April 17, 2020, plaintiff filed a notice

 3   of change of address from 2450 Claybank Road back to 621 Crane Drive. See ECF No. 27. On

 4   April 24, 2020, defendants Ferrara and County of Solano re-served their motion to dismiss on

 5   plaintiff at the 621 Crane Drive address. See ECF No. 28-2. Finally, on July 29, 2020, plaintiff

 6   filed a notice of change of address back to 500 Union Avenue in Fairfield, California. See ECF

 7   No. 29.

 8                  Given the foregoing, it is unclear whether plaintiff is aware of the motion to

 9   dismiss filed by defendants Ferrara and County of Solano. While the Court may presume that

10   plaintiff received defendants’ motion during the period between April 24, 2020 (when the motion

11   was re-served to his address of record at the time) and July 29, 2020 (when plaintiff filed the most

12   recent notice of change of address), it appears plaintiff was being re-incarcerated during this time.

13   For this reason, and in the interest of justice, the Court will direct that plaintiff be provided a copy

14   of defendants’ motion and allow plaintiff a reasonable time to respond.

15                  Accordingly, IT IS HEREBY ORDERED that:

16                  1.      The Clerk of the Court is directed to serve on plaintiff at his current

17   address of record a copy of the motion to dismiss filed by defendants Ferrara and County of

18   Solano, ECF No. 26;

19                  2.      Plaintiff may file an opposition within 30 days of the date of this order;

20                  3.      Defendants may file a reply within 14 days of the date of service of any
21   opposition; and

22                  4.      Upon completion of briefing, defendants’ motion to dismiss will stand

23   submitted on the papers without oral argument.

24

25   Dated: September 23, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         2
